SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 Specification
The new title submitted 9/13/2021 is acknowledged and accepted by the Office.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	 Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: planarizing the gap fill material to level an upper surface of the gap fill material, the gap fill material having a uniform upper surface, the upper surface of the gap fill material being level at a distance vertically further from the semiconductor substrate than an upper surface of the component device; (and) forming a first via opening adjacent the component device, the first via opening extending through the gap fill material from the upper surface of the gap fill material and exposing a second metal pad of the semiconductor substrate, in combination with the additionally claimed features.
In Re claims 2-11, they are allowable due to their dependence on claim 1.

B.	 Re claim 12, the prior art cannot be used to anticipate, nor to render obvious the limitations of: wherein prior to bonding the first component device and the second component device, the semiconductor substrate includes a third metal pad and a mask layer disposed on the third metal pad, the third metal pad having an upper surface level with an upper surface of the first metal pad; (and) etching a via opening between the first component device and the second component device to expose the mask layer over the third metal pad, in combination with the additionally claimed features.
In Re claims 13-16, they are allowable due to their dependence on claim 12.

C.	 Re claim 17, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a semiconductor substrate, having a first metal pad and second metal pad disposed at a top surface of the semiconductor substrate, the first metal pad and the second metal pad each having upper surfaces level with each other; a first component having a bottom electrode and a top electrode opposite the bottom electrode, the top electrode coupled to the first metal pad; (and) a mask layer partially covering an upper surface of the second metal pad, in 
combination with the additionally claimed features.

In Re claims 18-20, they are allowable due to their dependence on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892